UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2014 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 APOLLO SOLAR ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction ofincorporation or organization) 84-0601802 (I.R.S. EmployerIdentification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code:+86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yeso Noý There were 50,387,038 shares of common stock outstanding as of November 14, 2014. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended September 30, 2014 ITEM Page PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 Signatures 21 1 APOLLO SOLAR ENERGY, INC CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net of allowance of$57,952 and $33,443 Inventories Prepaid expenses and other current assets Total Current Assets Long-term Assets Property, machinery and mining assets, net Non-marketable investment Investment in and advances to Joint Venture Total long-term Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans $ $ Account payable - trade Account payable - construction vendors Accrued expenses and other current liabilities Due to stockholders and related parties Total Current Liabilities Long-term liabilities Convertible loan Total liabilities Stockholders' Equity Preferred stock: - - $0.001 par value, 25,000,000 shares authorized; 0 shares issued and outstanding as of September 30, 2014 and December 31, 2013 Common stock: $0.001 par value, 100,000,000 shares authorized; 52,805,961 shares issued and 50,387,038 shares outstanding as of September 30, 2014 and December 31, 2013 Additional paid-in capital Treasury stock 2,418,923 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements 2 APOLLO SOLAR ENERGY, INC CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) For the Three months Ended September 30, For the Nine Months Ended September 30, Sales $ Cost of goods sold ) Gross profit Operating expenses: General and administrative expenses Selling expense Research and development expenses Total operating expenses: Operating loss ) Other income (expense) Interest expense, net ) Income(Loss) in equity in Joint Venture ) Total other income(expense) Loss before provision for income taxes-continuing operations ) Provison for income tax - Net loss from continued operations ) Loss from discontinued operations ) Gain on sale of subsidiary - - Net income(loss) from discontinued operations - - Net income(loss) Other comprehensive income(loss) Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) \ Loss per share continuing operations Basic and diluted $ ) $ ) $ ) $ ) Loss per share-discontinued operations Basic and diluted $
